Citation Nr: 0419478	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond the currently adjusted delimiting 
date of April 9, 2002.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.



REMAND

The veteran in this action is seeking entitlement to an 
extension of the delimiting date for educational assistance 
benefits under Chapter 30, Title 38, United States Code, 
beyond the currently adjusted delimiting date of April 9, 
2002.  The veteran contends that he was disabled on three 
separate occasions due to a left ankle injury.  He also 
contends that he was disabled from attending school from 1992 
to 1994 due to depression.  An August 2002 statement from the 
veteran indicates that copies of treatment records dated from 
1992 to 1994 were enclosed; however, those treatment records 
are not associated with the educational benefits folder.  
Furthermore, it appears that the private medical records 
already associated with the educational benefits folder 
regarding the left ankle injury are incomplete.  Copies of 
the complete medical records have not been requested by the 
RO.  Thus, the Board is compelled to conclude that a remand 
of this matter is necessary to ensure that the record is 
fully developed to the extent possible.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
ankle injury since August 1997.  After 
securing the necessary releases, the RO 
should obtain these records and associate 
them with the educational benefits 
folder.

3.  The RO should also obtain the 
treatment records dated from October 8, 
1992 through March 1994, as referenced by 
the veteran in his August 2002 statement, 
and associate them with the educational 
benefits folder.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




